Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 1 of 8
Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 2 of 8
Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 3 of 8
Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 4 of 8
Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 5 of 8
Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 6 of 8
Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 7 of 8
Case 20-00018   Doc 18-2   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  B Page 8 of 8
